DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/24/2022, 08/22/2022, and 12/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
Applicant’s “amendments” filed on 06/16/2022 has been considered.
Claims 1, 10 and 19 are amended. Claims 5 and 14 are canceled. Claims 1-4, 6-13, and 15-20 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Japan Patent Application Publication No. JP 2004-302683 to Otake, in view of U.S. Patent Application Publication No. 2016/0226816 to Blinn, and further in view of Korean Patent Application No. KR 101606788 to Park et al.
With regard to claims 1 and 10, Otake discloses a computer-implemented system for registering one or more products on a web server, the system comprising: 
a memory storing instructions (Fig. 1, paragraphs 32 and 35, the document management system); and 
one or more processors configured to execute the instructions to perform steps comprising (Fig. 1, paragraphs 32 and 35, the document management system): 
receiving a request from a user device for a product registration template for a product category (paragraphs 56-57, As a search condition, for example, only a keyword may be used, but a classification item in the hierarchical database 30 may be specified. Moreover, you may make it give an attribute and the character string contained in the value of the attribute as a search condition.); 
retrieving metadata relating to the product category from a first database (paragraphs 57-58, from the classification item “notebook PC”, three records having the attribute “product code” values “T001”, “T002”, and “T003”, and the classification item From the “notebook PC ordering specification”, the value of the attribute “product code” is “T001”, and from the classification item “notebook PC delivery specification”, the value of the attribute “product code” is “T001”. A total of 5 records including 1 record “is obtained as a search result); 
generating a product registration template by extracting fields from the metadata, wherein the product registration template includes a form configured to enable the user device to provide product properties corresponding to the extracted fields for one or more products (paragraphs 51-52 and 61, the template “PC catalog template.xls” registered in the classification item “PC body” has attributes of “PC body”, that is, “product name”, “manufacturer name”, “product code”, “standard price”. ”,“ CPU ”,“ standard memory capacity ”, and“ HDD capacity ”, the format (form) of the document displaying the values, and the position of each attribute value in the document are defined. The template is created in advance by a document management system administrator or the like, and registered in the hierarchical database 30 from the template management unit 10. This template will be described later. Next, the template selection unit 13 selects a template to be applied to the target record (step S105).); 
sending the product registration template to the user device (paragraphs 62 and 64, a template to be applied to the target record is acquired from the hierarchical database 30. For this purpose, first, the hierarchical database 30 is searched using the node (class_A) of the classification item to which the target record belongs (registered) as a reference position. In this example, the node 105 that is a “notebook PC” is set to class_A. The created document is transmitted to the user terminal and displayed on a predetermined display device of the user terminal (step S109)); 
receiving the product properties corresponding to the extracted fields for the one or more products through the user device providing data into the form of the product registration template (claim 9, paragraph 100, When the document shown in FIG. 16 is displayed on the user terminal (step S111), the user inputs a desired character string corresponding to the attribute corresponding to the blank in the blank part. Note that the document shown in FIG. 16 is a product order specification, and the act of inputting data in the blank of the user corresponds to the details of the content of the document. A search step in which the search means searches for content data satisfying an input search condition from the content data registered in the database; The creation means uses the template associated with the second category item lower in the hierarchy than the first category item to which the selected first content data belongs among the searched content data. A creation step of creating a first document that presents a blank corresponding to an attribute value of the second classification item and an attribute of the second classification item that does not exist in the first content data; The second registration means accepting a second document in which a value is entered in the blank in the first document)
storing the validated product properties in a second database (paragraph 118, For each category item, the value of each attribute of any one of the plurality of category items is stored in the hierarchical database 30 in which content data composed of values corresponding to each attribute of the category item is registered); and 
registering the one or more products on the web server (paragraph 107, New content data belonging to a classification item (belonging to a template applied to the target record) at a lower hierarchy than the classification item to which the target record belongs is obtained. The new content data is registered by the content registration unit 22 in the classification item to which the template applied to the target record of the hierarchical database 30 belongs, in this example, the node 107 of “notebook PC order specification”.).  
However, Otake does not disclose wherein the request includes user data related to a user operating the user device; validating the received product properties against a predefined schema by changing the validation rules based on the user data.
However, Blinn teaches validating the received product properties against a predefined schema (In some embodiments, the partial product identifier may be a substring of the product identifier that identifies a subset of the products. A simple, non-limiting example of forming a partial wildcard (illustrated in FIG. 2) in an online department store's product identification scheme includes appending the wildcard operator to the first three characters of the product identifier, which represent the product's department (e.g., men's clothing, women's clothing, sporting goods, furniture, etc.). In an example for a known standardized scheme, a 13-digit ISBN has five parts: a three-digit prefix, followed by a two-digit registration group element, followed by a four-digit registrant (e.g., publisher) element, followed by a three-digit publication (e.g., title) element, followed by a checksum character. In any of the control schemes described above, one or more of the DNS servers, reverse proxy servers, and web servers involved in serving a resource request may validate the SLD as a product identifier according to the server's access to product information and desired level of validation. A basic validation may be a comparison of the SLD to a syntax of the product identification scheme; the validating server routes the request to the next level if the SLD meets the formatting requirements, paragraphs 27-28 and 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Otake to include, validating the received product properties against a predefined schema, as taught in Blinn, in order to provide a system for serving web resource data to a client device and return the web resource data identified by the data identifier associated with the identifier that matches the SLD (Blinn, paragraph 16).
However, Park teaches wherein the request includes user data related to a user operating the user device; validating the received product … by changing the validation rules based on the user data (When the user selects a template after the step S200 goes through steps S300 to the computer to initialize the Format viewer application program that is linked to entries in the format for the selected items to the entry of the viewer format. the computer verifies the user to execute the validation rules for the format identified after obtaining an entry format entered by the user by detecting the format viewer event input to a particular item of formatting in S400 step It delivers the result to the viewer format. Specifically, the execution of validation rules for formatting items are identified, whether the entered value matches the type of items, the entered value of the item valueAnd if the items are mandatory, and whether the correct length of the value that whether the value entered in the required fields, such as verifying whether or not they belong to a valid entry value range. After that, the validity of each item value of the inputted verification result on the form by passing the viewer to verify in real time. Page 5, lines 11-37, ).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, wherein the request includes user data related to a user operating the user device; validating the received product … by changing the validation rules based on the user data, as taught in Park, in order to validate customized products according to user formats automatically (Park, technical-field).
With regard to claims 2 and 11, the combination of references discloses validating the product properties comprises: determining whether the product properties match a predetermined structure set by the predefined schema for the product category (Blinn, paragraphs 27-28 and 33, Examiner notes that the resource request with a product identifier which contains product category (e.g., men’s cloth, women’s cloth, sports…) can be validated to a standardized scheme/schema, which is considered as “determining whether the product properties match a predetermined structure set by the predefined schema for the product category” ).  
With regard to claims 3, 12, and 20, the combination of references discloses the predefined schema comprises one or more fields, each of the one or more fields defining a value, and one or more validation rules being associated with each of the one or more fields (Blinn, paragraphs 21, 27-28 and 33, Each product identification scheme identifies products using identifiers that conform to a syntax. The syntax, in turn, cannot violate the rules of domain naming conventions. A known standardized scheme, a 13-digit ISBN has five parts. Non-limiting examples of formatting requirements include: fixed length of product identifier; suitable characters within product identifier; and substring parameters such as required starting or ending character(s) (e.g., "identifier starts with letters N, Z, or 5"), substring position and/or contents (e.g., "first three characters are alpha characters, followed by a dash"), and any other suitable formatting requirement that can be used to set the syntax of a product identification scheme. Examiner notes that 5 parts can be considered as fields, a string or a number such as 2015 can be considered as a value, and formatting requirements can be considered as rules).  
With regard to claims 4 and 13, Otake discloses the value comprises a character string, an integer, a real number, an object, an array, an enum, a constant, a pattern, content media, boolean, or null (paragraph 100, the user inputs a desired character string).  
With regard to claims 6 and 15, Otake discloses sending the product registration template to the user device further comprises: sending the predefined schema to the user device (paragraphs 62 and 64).  
With regard to claims 7 and 16, the combination of references discloses the predefined schema is a JavaScript Object Notation (JSON) Schema (Blinn, paragraph 35).  
With regard to claims 8 and 17, Otake discloses the product registration template comprises one of a webpage form, a spreadsheet, or an application programming interface (API) (paragraphs 75-76).  
With regard to claims 9 and 18, Otake discloses the one or more processors are further configured to execute the instructions to perform steps comprising: 
receiving the metadata for the product category through the user device (paragraph 40, The document reception unit 20 is a document presented to the user by the document generation unit 1, and a document in which a value is input to an attribute whose value is empty in the document (sometimes referred to as an input document) Is received from the user terminal, the document is accepted.); 
generating the predefined schema based on the metadata (paragraphs 40, The attribute value extraction unit 21 extracts each value of a plurality of attributes included in the document received by the document reception unit 20 based on a template applied to the document); and 
storing the predefined schema in the first database (paragraphs 40-41, The content registration unit 22 registers new content data composed of the attribute values extracted by the attribute value extraction unit 21 in the classification item registered in the template of the hierarchical database 30. The template management unit 10 stores a template created by a document management system administrator or the like for registration in the hierarchical database 30).  
With regard to claim 19, Otake discloses a computer-implemented system for registering one or more products on a web server, the system comprising: 
a memory storing instructions (Fig. 1, paragraphs 32 and 35, the document management system); and one or more processors configured to execute the instructions to perform steps comprising (Fig. 1, paragraphs 32 and 35, the document management system): 
receiving metadata for a product category through a user device (paragraph 40); 
generating a schema based on the received metadata (paragraph 40); 
storing the schema in a first database (paragraphs 40-41); 
receiving a request from the user device for a product registration template for the product category (paragraphs 56-57); 
retrieving the schema relating to the product category from the first database (paragraphs 57-58); 
generating a product registration template by extracting fields from the schema, wherein the product registration template includes a form configured to enable the user device to provide product properties corresponding to the extracted fields for one or more products (paragraphs 51-52 and 61); 
sending the product registration template to the user device (paragraphs 62 and 64); 
receiving the product properties corresponding to the extracted fields for the one or more products through the user device providing data into the form of the product registration template (claim 9, paragraph 100); -7-Application No.: 17/006,376 Attorney Docket No.: 14904.0199-00000 
storing the validated product properties in a second database (paragraph 118); and 
registering the one or more products on the web server (paragraph 107).
However, Otake does not disclose wherein the request includes user data related to a user operating the user device; validating the received product properties by determining whether the product properties match a structure set by the schema.
However, Blinn teaches validating the received product properties by determining whether the product properties match a structure set by the schema (In some embodiments, the partial product identifier may be a substring of the product identifier that identifies a subset of the products. A simple, non-limiting example of forming a partial wildcard (illustrated in FIG. 2) in an online department store's product identification scheme includes appending the wildcard operator to the first three characters of the product identifier, which represent the product's department (e.g., men's clothing, women's clothing, sporting goods, furniture, etc.). In an example for a known standardized scheme, a 13-digit ISBN has five parts: a three-digit prefix, followed by a two-digit registration group element, followed by a four-digit registrant (e.g., publisher) element, followed by a three-digit publication (e.g., title) element, followed by a checksum character. In any of the control schemes described above, one or more of the DNS servers, reverse proxy servers, and web servers involved in serving a resource request may validate the SLD as a product identifier according to the server's access to product information and desired level of validation. A basic validation may be a comparison of the SLD to a syntax of the product identification scheme; the validating server routes the request to the next level if the SLD meets the formatting requirements, paragraphs 27-28 and 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Otake to include, validating the received product properties by determining whether the product properties match a structure set by the schema, as taught in Blinn, in order to provide a system for serving web resource data to a client device and return the web resource data identified by the data identifier associated with the identifier that matches the SLD (Blinn, paragraph 16).
However, Park teaches wherein the request includes user data related to a user operating the user device (When the user selects a template after the step S200 goes through steps S300 to the computer to initialize the Format viewer application program that is linked to entries in the format for the selected items to the entry of the viewer format. Page 5, lines 11-13 ).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, wherein the request includes user data related to a user operating the user device, as taught in Park, in order to validate customized products according to user formats automatically (Park, technical-field).

Response to Arguments
Applicants' arguments filed on 06/16/2022 have been fully considered but they are not fully persuasive especially in light of the new art applied in the rejections. 
Applicants remark that “the combination of references does not teach or suggest generating a product registration template by extracting fields from the metadata”.
Examiner does not agree. The combination of references teaches or suggests the citation above. Otake discloses the template “PC catalog template.xls” registered in the classification item “PC body” has attributes of “PC body”, that is, “product name”, “manufacturer name”, “product code”, “standard price”. ”,“ CPU ”,“ standard memory capacity ”, and“ HDD capacity ”, the format (form) of the document displaying the values, and the position of each attribute value in the document are defined (paragraphs 51-52 and 61). Under broadest reasonable interpretation, metadata is "data that provides information about other data". Metadata of the PC catalog includes attributes fields such as “product name”, “manufacturer name”, “product code”, “standard price”. ”,“ CPU ”,“ standard memory capacity ”, and“ HDD capacity ”. Examiner notes that attributes fields are retrieved from a PC product catalog and the attributes retrieved are used to generate a product registration template format/form, which is considered as "generating a product registration template by extracting fields from the metadata". 
Applicants remark that “the combination of references does not teach or suggest validating the received product properties against a predefined schema by changing the validation rules based on the user data”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687